Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 01/13/2022, Applicant amended Claims 1 and 18, and argued against all objections and/or rejections previously set forth in the Office Action dated 10/18/2021.
In light of Applicant’s amendments and remarks, the rejections of Claims 1-15 and 18-22 under 35 U.S.C. §112(b) are withdrawn.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

	
	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-13, 18-20, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cleron et al. (hereinafter Cleron): U.S. Patent No. 8,266,550, in view of Zhu et al. (hereinafter Zhu): U.S. Patent Application Pub. No. 2015/0363958, and further in view of Ma et al. (hereinafter Ma): U.S. Patent Application Pub. No. 2018/0137630, and further in view of Kim et al. (hereinafter Kim): U.S. Patent Application Pub. No. 2013/0024814.
Claim 1:

Cleron expressly teaches:
An image displaying method, implemented by a terminal, wherein the image displaying method comprises: 
displaying, an image, comprising a first region and a second region, wherein the first region presents a first image effect, wherein the second region presents a second image effect different from the first image effect, wherein the first region superimposes and displays a display element in the first region, and wherein the display element presents a first display effect associated with the first image effect (fig. 2A: displaying a background image having a first application area that contains four icons with a first visual effect showing a bright line around the icon and a second desktop area that contains the icon with a second visual effect showing no bright line around the icon); 

receiving, an operation of a user on the display element (fig. 2A: selecting an icon 204); 
moving the display element to the second region for superimposing in response to the operation (fig. 2A: moving the icon 204 to the second area); and 
displaying the display element, wherein the display element presents a second display effect associated with the second image effect, and wherein the first display effect and the second display effect are different (fig. 2A: displaying the icon showing the second visual effect having no bright line around the icon).  
Cleron does not explicitly disclose:
when an association between the display element and the image is a weak association, wherein the second region is not a significant region of the image and is of lower interest to human vision than other regions of the image.
Zhu, however, expressly teaches:
when an association between the display element and the image is a weak association, wherein the second region is not a significant region of the image and is of lower interest to human vision than other regions of the image (figs. 1a-c; [0016]-[0018]: displaying an icon with a weak association in a non-privileged or insignificant region).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Cleron to include: when an association between the display element and the image is a weak association, wherein the second region is not a significant region of the image and is of lower interest to human vision than other regions of the image, for the purpose of not obscuring a meaningful image to user so as to keep user’s preferred image on focus, as taught in Zhu.
Cleron in view of Zhu does not explicitly disclose:
calculating a feature of each candidate region of the at least one candidate region; selecting the second region from the at least one candidate region based on the calculated feature.
Ma, however, further teaches:
calculating a feature of each candidate region of the at least one candidate region ([0094][0095]: calculating a feature of in each candidate area); selecting the second region from the at least one candidate region based on the calculated feature ([0097]: selecting a final selected area as the target based on the calculated feature).
 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Cleron and Zhu to include: calculating a feature of each candidate region of the at least one candidate region; selecting the second region from the at least one candidate region based on the calculated feature, for the purpose of tracking a target and adjusting a focus for the target so as to acquire a clear image, as taught in Ma.
Cleron in view of Zhu and Ma does not explicitly disclose:
determining candidate regions of the image outside the first region, wherein the image is divided into the first region and the candidate regions outside the first region.
Kim, however, further teaches:
determining candidate regions of the image outside the first region, wherein the image is divided into the first region and the candidate regions outside the first region (fig. 22; [0140]: dividing a background image into a first region and candidate regions outside the first region, as shown in fig. 22, in response to selecting a particular application icon).

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Cleron, Zhu, and Ma to include: determining candidate regions of the image outside the first region, wherein the image is divided into the first region and the candidate regions outside the first region, for the purpose of executing an application corresponding to a specific icon using information corresponding to a changed background so as to promote an efficient way of activation of application, as taught in Kim.
Cleron further teaches:
Claim 2.  The image displaying method of claim 1, wherein the image is a wallpaper of the terminal (fig. 2C: including a wallpaper).
Claim 3.  The image displaying method of claim 2, wherein the image is the wallpaper, and wherein the display element comprises at least one of text, an icon, a picture, a suspend button, or a window component (fig. 2A: including an icon).  
Claim 5.  The image displaying method of claim 3, wherein the operation is a sliding operation wherein the image displaying method further comprises moving the icon from the first region to the second region along a sliding track of the sliding operation, and wherein the icon transitions from the first display effect to the second display effect (fig. 2A: moving the icon with a sliding gesture from the first area to the second area).  
Claim 6.  The image displaying method of claim 5, wherein a first part of the icon presents the first display effect and a second part of the icon presents the second display effect when the first part is located in the first region and the second part is located in the second region (fig. 2A: presenting the first visual effect of the icon in the first area and the second visual effect in the second area).  
Claim 7.  The image displaying method of claim 3, wherein the display element is  the window component and the operation is a sliding operation, and wherein the displaying image displaying method further comprises moving the window component from the first region to the second region along a sliding track of the sliding operation (fig. 2B: moving the box 222 from a first area to a second area by sliding the title bar of the box).  
Claim 8. The image displaying method of claim 3, wherein the display element is  the window component and the operation is a tapping operation, and wherein the image displaying method further comprises: determining a location of the second region in the image; and superimposing and displaying the display element in the second region (fig. 2B: displaying the box 222 in the second area by tapping on the title bar of the box).  
Claim 9. The image displaying method of claim 2, wherein the image is the display interface of the application and the display element comprises at least one of text, an icon, a picture, or a special display effect (fig. 2B: the box image 222 including active application icons).  
Claim 10. The image displaying method of claim 9, wherein the image is a chat background in an instant messaging application, wherein the display element is a chat bubble carrying chat information, and wherein the operation is of entering the chat information (col. 19 lines 60-67: including an instant messaging application).  
Claim 12. The image displaying method claim 1, wherein at least one of a type, a position, a size, a color, a luminance, a contrast, a special effect, or display content of the display element in the second display effect is different from that in the first display effect (fig. 2A: including a size, a luminance, and a contrast of the icon of the second visual effect).  
Claim 13. The image displaying method claim 1, further comprising changing the display effect of the display element in real time based on the display element moving from the first region to the second region (fig. 2A: changing the visual effect of the icon in real time as being moved).  
Claims 18-20 and 22:
The subject matter recited in Claims 18-20 and 22 corresponds to the subject matter recited in Claims 1, 9, 3, and 5, respectively.  Thus Cleron in view of Zhu, Ma, and Kim discloses every limitation of Claim 18-20 and 22, as indicated in the above rejections for Claims 1, 3, 5, and 9.

Claims 4 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cleron in view of Zhu, Ma, and Kim, and further in view of Mayer: U.S. Patent Application Pub. No. 2007/0128899.
Claim 4:
As indicated in the above rejection, Cleron in view of Zhu, Ma, and Kim discloses every limitation of claim 3.   
Cleron in view of Zhu, Ma, and Kim does not explicitly disclose:
a contrast between the icon and the image in the first region is greater than a threshold and a contrast between the icon and the image in the second region is greater than the threshold when the display element is the icon.


Mayer, however, teaches:
a contrast between the icon and the image in the first region is greater than a threshold and a contrast between the icon and the image in the second region is greater than the threshold when the display element is the icon ([0064]: including a maximum contrast between an icon image and a background image). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Cleron, Zhu, Man, and Kim to include: a contrast between the icon and the image in the first region is greater than a threshold and a contrast between the icon and the image in the second region is greater than the threshold when the display element is the icon, for the purpose of recognizing objects easily on the screen so as to having less fatigue to user’s eye, as taught in Mayer.
Claims 21:
The subject matter recited in Claim 21 corresponds to the subject matter recited in Claim 4.  Thus Cleron in view of Zhu, Ma, Kim, and Mayer discloses every limitation of Claim 21, as indicated in the above rejections for Claim 4.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cleron in view of Zhu, Ma, and Kim, and further in view of Howett et al. (hereinafter Howett): U.S. Patent Application Pub. No. 2015/0205450.Claim 11:
As indicated in the above rejection, Cleron in view of Zhu, Ma, and Kim discloses every limitation of claim 10.   
Cleron in view of Zhu, Ma, and Kim does not explicitly disclose:
the chat bubble presents the second display effect comprising break-line displaying in the second region.  
Howett, however, expressly teaches:
the chat bubble presents the second display effect  comprising break-line displaying in the second region (figs. 17A-C; [0133][0134]: presenting the chat bubble with a second visual effect having break-line displaying in a second area).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Cleron, Zhu, Ma, and Kim to include: the chat bubble presents the second display effect  comprising break-line displaying in the second region, for the purpose of providing smooth transition that a user can understand and follow more easily, as taught in Howett.

Claims 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cleron in view of Zhu, Ma, and Kim,  and further in view of Mosher et al. (hereinafter Mosher): U.S. Patent Application Pub. No. 2017/0109891.Claim 14:
As indicated in the above rejection, Cleron in view of Zhu, Ma, and Kim discloses every limitation of claim 1.
While Cleron in view of Zhu, Ma, and Kim expressly teaches that a first region and a second region are two different regions in a background image (Cleron-fig. 2A), Cleron in view of Zhu, Ma, and Kim does not explicitly disclose:
the third region comprises one of a human face, a contrast that is greater than a first preset value, or a quantity of contour lines greater than a second preset value in the image.
Mosher, however, teaches:
the third region comprises one of a human face, a contrast that is greater than a first preset value, or a quantity of contour lines greater than a second preset value in the image ([0003][0004]: including a contrast that is greater than a predetermined contrast value in the image).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Cleron, Zhu, Ma, and Kim to include: the third region comprises one of a human face, a contrast that is greater than a first preset value, or a quantity of contour lines greater than a second preset value in the image, for the purpose of identifying objects of interest so as to notify a user conveniently that the object of interest in the image has been detected, as taught in Mosher.
Claim 15. The image displaying method of claim 14, wherein the second display effect is further associated with display content in the third region (Cleron- fig. 2A: including the second visual effect associated with the icon being moved from the bottom bar corresponding to a third area).










Response to Arguments


Applicant's arguments against the rejections based on 35 U.S.C. §103 with respect to Claims 1-15 and 18-22 have been considered but are moot in view of the new grounds of rejection. 

Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177